Citation Nr: 0836001	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  05-22 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected migraine headaches. 

2.  Entitlement to an initial compensable evaluation for 
service-connected neuroma, to include the right ankle and 
bilateral feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to February 
1984.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

The issue of entitlement to an initial compensable evaluation 
for service-connected neuroma, to include the right ankle and 
bilateral feet, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's migraine headaches more nearly reflect 
characteristic prostrating attacks occurring once a month and 
are not manifested by very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability.


CONCLUSION OF LAW

The criteria for an initial evaluation of 30 percent, but no 
greater, for migraine headaches has been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 4.20, 
4.120, 4.124a, Diagnostic Code 8100 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and her representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide that 
pertains to the claim.  38 C.F.R. § 3.159, as amended, 
73 Fed. Reg. 23353-56 (Apr. 30, 2008); see Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 119.

This appeal arises from the veteran's disagreement with the 
initial evaluation following the grant of service connection 
for migraine headaches.  The United States Court of Appeals 
for the Federal Circuit and the United States Court of 
Appeals for Veterans Claims (Court) have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the 
existing notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  Moreover, since VA's notice criteria was 
satisfied because the RO granted the veteran's claim for 
service connection, the Board also finds that VA does not run 
afoul of the Court's recent holding in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 2008).

The Board also concludes that VA's duty to assist has been 
satisfied.  38 U.S.C.A. § 5103A.  The veteran's service 
medical records and VA medical records dated through June 
2005 are on file.  The veteran has at no time referred to 
records that she wanted VA to obtain or that she felt were 
relevant to the claim that VA has not obtained on her behalf.  
Moreover, in addition to obtaining all relevant medical 
records, VA afforded the veteran a VA examination in June 
2005 to evaluate her migraine headaches.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

Legal Criteria 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in a claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

Analysis

In this case, the veteran is currently assigned a 10 percent 
rating for her service-connected migraine headaches.  
However, she contends that her migraine headaches are more 
severe than reflected by the initial 10 percent rating.

Pursuant to Diagnostic Code 8100, a 50 percent rating is 
assigned for migraine headaches with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  A 30 percent rating is assigned for 
migraine headaches with characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months.  A 10 percent evaluation is warranted when there are 
characteristic prostrating attacks averaging one in two 
months over the last several months.  Where attacks are less 
frequent, a noncompensable evaluation is assigned.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2007).

After having reviewed the evidence of record, the Board finds 
that the preponderance of the evidence is for an initial 
evaluation of 30 percent.  The preponderance of the evidence 
establishes that the veteran has prostrating headaches 
averaging at least once a month.  At the June 2005 VA 
examination, the veteran reported experiencing migraine 
headaches weekly during the past 12 months.  Similarly, at 
her October 2005 Decision Review Officer (DRO) hearing, the 
veteran testified to having migraine headaches approximately 
3 to 4 times per month, of approximately 4 days duration.  
However, the June 2005 VA examiner reported that less than 
half of these attacks were prostrating.  

Affording the veteran the benefit of the doubt, the Board 
finds that the above-described findings are consistent with 
headaches with characteristic prostrating attacks occurring 
on average of once a month over the last several months.  
Accordingly, the criteria for an initial 30 percent 
disability evaluation are met.  See 38 C.F.R. Part 4, 
Diagnostic Code 8100.

However, the evidence does not support an evaluation in 
excess of 30 percent at any time during the appeal.  Although 
the veteran has described frequent headaches, the evidence 
does not show that her headaches are very frequently 
completely prostrating and prolonged as to be productive of 
severe economic inadaptability.  On the contrary, although 
the veteran has indicated that she has had to take time off 
from work due to her migraine headaches, she has been able to 
retain employment and, as the veteran's own statements 
indicate, she has been able to work despite her migraine 
headaches.  Thus, the Board concludes that the veteran's 
symptoms more closely approximate the criteria for a 30 
percent evaluation.

The veteran is competent to report her symptoms.  To the 
extent that she asserted her headaches were worse than the 
initial evaluation assigned, she was correct, and the Board 
has determined that an initial 30 percent evaluation is 
warranted.  However, to the extent that the veteran and her 
representative have stated that she warrants an evaluation in 
excess of 30 percent, her descriptions of the severity of her 
headaches do not support her contentions for a higher 
evaluation for her service-connected migraine headaches when 
compared to the schedular criteria for rating the disability.

In sum, for the reasons set forth above, the Board finds that 
the veteran is entitled to an initial evaluation of 30 
percent for her migraine headaches.  However, the 
preponderance of the evidence is against a finding of 
entitlement to an initial rating in excess of 30 percent for 
the veteran's migraine headaches.  Because the preponderance 
of the evidence is against an initial evaluation in excess of 
30 percent, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002 & Supp 2007).

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected migraine 
headaches have caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of her disabilities.  In fact, although 
the veteran testified at her October 2005 DRO hearing that 
she had to miss work due to her migraine headaches, she has 
been able to maintain employment despite her disability.  In 
the absence of such factors, the Board finds that the 
requirements for an extraschedular evaluation for the 
veteran's service-connected migraine headaches under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).


ORDER

An initial rating of 30 percent for service-connected 
migraine headaches, but no greater, is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.




REMAND

As noted above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159 (2007).

After a review of the evidence, the Board concludes that a VA 
examination would be probative in ascertaining the current 
severity of the veteran's service-connected neuroma, to 
include the right ankle and bilateral feet.  In this regard, 
the Board observes that the veteran was afforded a VA 
examination in June 2005.  While neurological testing 
revealed an absence of light touch over the lateral foot in 
the area of the surgical scar for neuroma removal, it is 
unclear whether the disability results in incomplete 
paralysis of any peripheral nerve of the lower extremity.  On 
remand, the veteran should be afforded a VA to determine the 
nature and extent of any neurological manifestations of her 
service connected lower extremity disability.  

As noted above, the veteran complained of light touch at the 
area of residual surgical scarring.  The Court of Appeals for 
Veterans Claim, in the case of Esteban v. Brown, 6 Vet. App. 
259, 261 (1994), held, in cases where the record reflects 
that the appellant has multiple problems due to service-
connected disability, it is possible for a appellant to have 
"separate and distinct manifestations" from the same injury, 
permitting separate disability ratings.  The critical element 
is that none of the symptomatology for any of the conditions 
is duplicative or overlapping with the symptomatology of the 
other conditions.  Id.  On remand, the RO should consider 
whether assignment of a separate disability rating for this 
scarring is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
appropriate VA neurological examination to 
determine the current severity of her 
service-connected neuroma, to include the 
right ankle and bilateral feet.  All 
studies, tests and evaluations deemed 
necessary by the examiner should be 
performed. 

The examiner should be asked to indentify 
any current neurological manifestations of 
the veteran's service connected neuroma, 
to include the right ankle and bilateral 
feet.  For any neurological manifestation 
that is observed or otherwise indicated in 
the record, the examiner should identify 
the nerve or nerve group affected and 
indicate whether the veteran's symptoms 
are consistent with asymptomatic, mild, 
moderate, or moderately severe incomplete 
paralysis or complete paralysis of the 
affected nerve.    

The examiner should also be asked to 
indicate whether the veteran's residual 
surgical scar of the right ankle is 
unstable, tender, or painful on 
examination or whether the scarring 
results in limitation of function of the 
veteran's right lower extremity. If 
limitation of function is shown, the 
examiner should comment on the degree of 
the limitation.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran and her 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


